Third District Court of Appeal
                                State of Florida

                            Opinion filed May 30, 2018.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D17-1364
                 Lower Tribunal Nos. 15-0198, 01-14-0002-2344
                             ________________


                              Moises Hernandez,
                                     Petitioner,

                                         vs.

                             Miami-Dade County,
                                    Respondent.



      On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Appellate Division, Eric William Hendon, Antonio Marin, and Thomas
Rebull, Judges.

      Law Office of Leslie Holland, and Leslie Holland, for petitioner.

     Abigail Price-Williams, Miami-Dade County Attorney, and William X.
Candela, Assistant County Attorney, for respondent.


Before ROTHENBERG, C.J., and LAGOA, and LINDSEY, JJ.

      PER CURIAM.
      Petitioner, Moises Hernandez, brought this case as an appeal from the circuit

court appellate division’s per curiam affirmance of the Miami-Dade County

Mayor’s decision dismissing Petitioner from his employment with the County

based on the findings and recommendations of a hearing officer following a civil

service hearing conducted pursuant to Section 2-47 of the Miami-Dade County

Code. We treat the appeal as a petition for second-tier certiorari review. See Fla.

R. App. P. 9.030(b)(2)(B).

      As such, we are limited to a determination of whether Petitioner has

demonstrated a violation of a clearly established legal principle that resulted in a

miscarriage of justice. See Miami-Dade Cty v. Omnipoint Holdings, Inc., 863 So.

2d 195, 199 (Fla. 2003). In considering the evidence in the record, we find he has

not and, therefore, deny the petition.

      PETITION DENIED.




                                         2